Title: To James Madison from Edmund Pendleton, 7 April 1781
From: Pendleton, Edmund
To: Madison, James


Dr Sir
Richmond, April the 7th. 1781
I have yr favr of the 27th past, which gave us the first certain account what had become of the French Fleet since the Engagement off our Capes. It is confidently affirmed the british took a 64 or 74 & have her now with their fleet. I do not believe it unless it be one not belonging to the Fleet engaged, pick’d up at some other time, and that is very improbable.
Reports continue uncertain as to the Number & destination of the late reinforcement from New York. they have not hitherto made any hostile movement here, and are generally supposed to be design’d for more Southward operations, either by land through No Carolina or to be sent round by water. If we are to credit a report just received, Ld. Cornwallis wants their Assistance for we are told that in severe engagements on two Successive days, Green was Victorious, & had wounded his army sorely—this comes in a letter from a Virga Officer to his Lady, which had been read by a Gentleman from whom another Gentn had it who brough[t] it here, both of undoubted credit—but no Official Account of the affair is yet brought to the Governour. It is not in the letter but a report accompanys it—That Tarletons Legion is wholly cut to pieces, & himself kill’d having refused to accept quarter. In this situation the time of service of our militia with Genl. Green is expired & he will be left a Prey to the Enemy or obliged to Abandon his prospects and fly from Victory before Our men can be replaced. do Congress mean to leave the Weight of this Southern War entirely upon Virginia? Or Suffer our Main Army to remain idle Spectators of repeated drafts from New York to recruit the Enemy in this Quarter, without any corresponding Assistance to Us? Surely not, as it must produce the worst consequences. I am happy to find our people willing to exert themselves on this great Occasion, but know they are not alone able to support this burthen, nor do I believe they will submit to be duped.
A report was circulated last week upon a letter from yr City that the Empress of Russia was dead and her Successor had joined Britain which by another letter this week is improved into a junction of all the Northern Powers with that Court, but as you did not mention it, I am Satisfied ‘tis a Mercantile Manoeuvre.
I am Dr Sr Yr Affe friend
Edmd Pendleton
